Citation Nr: 0726616	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  06-07 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to service connection for peptic ulcer disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel



INTRODUCTION

The veteran had active service from September 1946 to April 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office.  


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the veteran has current 
peptic ulcer disease which is due to any incident or event in 
active military service, and peptic ulcers are not shown to 
have been manifested to a compensable degree within one year 
after separation from service.


CONCLUSION OF LAW

Peptic ulcer disease was not incurred in or aggravated by 
service, nor may peptic ulcers be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In May 2005, the RO sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The May 2005 letter informed the veteran that VA would 
assist him in obtaining evidence necessary to support his 
claim such as records in the custody of a Federal department 
or agency, including VA, the service department, and the 
Social Security Administration.  He was advised that it was 
his responsibility to send medical records showing he has a 
current disability as well as records showing a relationship 
between his claimed disability and service, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also specifically asked to 
provide "any evidence in your possession that pertains to 
your claim."  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the May 2005 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, a 
January 2006 SOC and SSOCs dated in March and May 2006 
provided him with an additional 60 days to submit more 
evidence.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  In addition, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

Finally, the Board notes the RO sent the veteran a letter in 
December 2006 informing him of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 
supra.  Thus, the Board concludes that all required notice 
has been given to the veteran.  

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2006).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, including peptic ulcers, become manifest to 
a degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 
3.309(a).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

The veteran asserts that service connection for peptic ulcer 
disease is warranted in this case because he suffered a 
peptic ulcer in service, which rendered him unable to finish 
his three-year military term and forced him to seek a 
voluntary discharge.  The veteran contends that he was 
treated in the battalion dispensary during service and again 
after service, in July 1963, by A.L.C., M.D.  

The Board notes the veteran had "fire-related" service, 
which means that based upon his period of service, his 
service medical records (SMRs) were presumably damaged or 
destroyed by an accidental fire at the National Personnel 
Records Center facility in St. Louis, Missouri, in July 1973.  
The veteran has indicated he does not have a copy of his SMRs 
to submit in order to verify that he received treatment for a 
peptic ulcer in service or requested a discharge due to his 
peptic ulcer condition.  As a result, with the records 
unavailable, the Board is sensitive to our heightened 
obligation to explain our dispositive findings and 
conclusions, and to consider carefully the benefit-of-the-
doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

In support of his claim, the veteran has submitted three 
written statements from Dr. C which purport to establish that 
the veteran has suffered from peptic ulcer disease since 
military service.  See written statements dated in December 
2002, March 2006, and April 2006.  Dr. C stated that she 
treated the veteran from July 1963 to December 2002 for a 
recurrent gastric ulcer which, according to the veteran, had 
been existing since his service in April 1947.  Dr. C stated 
that the veteran was given Maalox tablets in the dispensary 
during service, but was not continuously supplied with the 
proper drugs.  She stated this was a mistake because the 
veteran had black stools with blood, which was attributable 
to his ulcerations and worsened to the point where he had to 
leave service.  Dr. C stated that, after service, the veteran 
was unable to supply himself with the proper medications due 
to his lack of funds and thus, his peptic ulcer condition 
worsened.  In February 2006, the RO requested Dr. C submit 
records documenting her treatment for the veteran's peptic 
ulcer condition.  In her March 2006 response, Dr. C stated 
that, since she has treated the veteran, he has not undergone 
X-rays and laboratory examinations, so no records could be 
forwarded.  

The Board has carefully considered Dr. C's written 
statements; however, in evaluating the ultimate merit of this 
claim, the Board finds her statements to be of low probative 
value in terms of establishing that the veteran currently 
suffers from peptic ulcer disease that was incurred during 
his military service.  As an initial matter, the Board notes 
that Dr. C has been unable to provide any medical records 
documenting the veteran's treatment, although she reported 
that her treatment ended in December 2002 and she submitted a 
written statement dated in December 2002.  In this regard, 
the Board finds it inherently incredible that Dr. C treated 
the veteran for a peptic ulcer condition for almost 40 years, 
from July 1963 to December 2002, and is unable to provide any 
medical records of such treatment but was able to submit a 
written statement dated in December 2002.  

Assuming, arguendo, that the veteran suffered from a gastric 
ulcer in service and sought treatment from Dr. C in July 
1963, the record before the Board remains negative for any 
treatment between the time the veteran was separated from 
service in April 1947, and July 1963.  Therefore, presumptive 
service connection for peptic ulcers as a chronic disease is 
clearly not warranted in this case.  See 38 U.S.C.A. § 1112, 
1113, 1131, 1137; 38 C.F.R. § 3.303, 3.307, 3.309.  That gap 
of 15 years in the record also militates against a finding 
that the gastric ulcer the veteran suffered in service caused 
a chronic disorder, and also rebuts any assertion of 
continuity of symptomatology since separation from service.  
See 38 C.F.R. § 3.303(b); see also Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (to 
the effect that service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service).  In this context, the Board finds 
especially probative that Dr. C's statements do not provide 
any details about the course of the veteran's disability 
immediately after service or during his alleged treatment to 
show how the disability progressed medically to its current 
condition, especially considering Dr. C's assertion that the 
disability was not treated with the proper medication during 
or after service.  

In sum, the Board finds there is no competent and probative 
medical evidence which shows the veteran currently suffers 
from peptic ulcer disease that is causally related to his 
military service or that was manifested within one year after 
he was separated from service.  As noted, Dr. C's written 
statements, lacking credibility due to the absence of any 
supporting documentation from her files, do not assist the 
veteran in establishing that he suffered a peptic ulcer 
disability in service or within one post-service year and 
sought treatment for such a disability after service.  
Regardless, the Board notes the veteran has not submitted any 
medical evidence showing he currently suffers from peptic 
ulcer disease.  In this regard, the Board notes that Dr. C 
stated that she last treated the veteran in December 2002, 
and the veteran submitted his claim for VA disability 
benefits in April 2005, without identifying any medical 
professionals from whom he was currently receiving treatment 
for a peptic ulcer disability.

Absent proof of the existence of the disability being 
claimed, there can be no valid claim.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The 
Board recognizes that the Court of Appeals for Veterans 
Claims recently held that the presence of a chronic 
disability at any time during the claim process can justify a 
grant of service connection, even where the most recent 
diagnosis is negative.  McClain v. Nicholson, No. 05-0468 
(Vet. App. June 21, 2007).  However, where the evidence fails 
to show a nexus between the claimed disability and service 
many years before, that holding would not be applicable.

The Board has carefully considered the benefit-of-the-doubt 
doctrine, and finds there is a lack of competent and 
probative evidence sufficient to support the grant of service 
connection in this case; therefore, service connection for 
peptic ulcer disease is not warranted in this case.  See 
Gilbert, supra.


ORDER

Entitlement to service connection for peptic ulcer disease is 
denied.




______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


